UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06457 Nuveen Premier Insured Municipal Income Fund, Inc. (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:10/31 Date of reporting period:1/31/11 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Premier Insured Municipal Income Fund, Inc. (NIF) January 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Alabama – 0.8% (0.5% of Total Investments) $ 2,200 Auburn, Alabama, General Obligation Warrants, Series 2005, 5.000%, 8/01/30 – AMBAC Insured 8/15 at 100.00 AA+ $ 2,187,812 Arizona – 3.9% (2.6% of Total Investments) Arizona State, State Lottery Revenue Bonds, Series 2010A, 5.000%, 7/01/29 – AGC Insured 1/20 at 100.00 AA+ Phoenix Civic Improvement Corporation, Arizona, Junior Lien Water System Revenue Bonds, Series 7/15 at 100.00 AAA 2005, 4.750%, 7/01/25 – NPFG Insured Phoenix, Arizona, Civic Improvement Revenue Bonds, Civic Plaza, Series 2005B, 0.000%, 7/01/40 – No Opt. Call AA FGIC Insured Total Arizona Arkansas – 1.6% (1.0% of Total Investments) Northwest Community College District, Arkansas, General Obligation Bonds, Series 2005, 5.000%, 5/15 at 100.00 A+ 5/15/23 – AMBAC Insured California – 26.1% (16.9% of Total Investments) 10 California Department of Water Resources, Water System Revenue Bonds, Central Valley Project, 12/14 at 100.00 AAA Series 2005AC, 5.000%, 12/01/26 (Pre-refunded 12/01/14) – NPFG Insured California Department of Water Resources, Water System Revenue Bonds, Central Valley Project, 12/14 at 100.00 AAA Series 2005AC, 5.000%, 12/01/26 – NPFG Insured (UB) California Pollution Control Financing Authority, Remarketed Revenue Bonds, Pacific Gas and 4/11 at 102.00 A3 Electric Company, Series 1996A, 5.350%, 12/01/16 – NPFG Insured (Alternative Minimum Tax) Ceres Unified School District, Stanislaus County, California, General Obligation Bonds, Series 8/12 at 34.89 A+ 2002B, 0.000%, 8/01/30 – FGIC Insured Clovis Unified School District, Fresno County, California, General Obligation Bonds, Series No Opt. Call AA+ (4) 2001A, 0.000%, 8/01/25 – FGIC Insured (ETM) Folsom Cordova Unified School District, Sacramento County, California, General Obligation 10/14 at 100.00 AA+ Bonds, School Facilities Improvement District 2, Series 2004B, 5.000%, 10/01/26 – AGM Insured Kern Community College District, California, General Obligation Bonds, Series 2006, 0.000%, No Opt. Call AA+ 11/01/23 – AGM Insured 45 Kern County Housing Authority, California, GNMA Guaranteed Tax-Exempt Mortgage Obligation No Opt. Call AAA Bonds, Series 1994A-I, 7.150%, 12/30/24 (Alternative Minimum Tax) 30 Kern County Housing Authority, California, GNMA Guaranteed Tax-Exempt Mortgage Obligation No Opt. Call AAA Bonds, Series 1994A-III, 7.450%, 6/30/25 (Alternative Minimum Tax) La Verne-Grand Terrace Housing Finance Agency, California, Single Family Residential Mortgage No Opt. Call AAA Revenue Bonds, Series 1984A, 10.250%, 7/01/17 (ETM) Ontario Redevelopment Financing Authority, San Bernardino County, California, Revenue No Opt. Call Baa1 Refunding Bonds, Redevelopment Project 1, Series 1995, 7.400%, 8/01/25 – NPFG Insured Pomona, California, GNMA/FHLMC Collateralized Single Family Mortgage Revenue Refunding Bonds, No Opt. Call AAA Series 1990B, 7.500%, 8/01/23 (ETM) San Bernardino County, California, GNMA Mortgage-Backed Securities Program Single Family Home No Opt. Call AAA Mortgage Revenue Bonds, Series 1988A, 8.300%, 9/01/14 (Alternative Minimum Tax) (ETM) San Bernardino, California, GNMA Mortgage-Backed Securities Program Single Family Mortgage No Opt. Call AAA Revenue Refunding Bonds, Series 1990A, 7.500%, 5/01/23 (ETM) San Francisco Airports Commission, California, Revenue Refunding Bonds, San Francisco 5/11 at 100.00 A1 International Airport, Second Series 2001, Issue 27A, 5.125%, 5/01/19 – NPFG Insured (Alternative Minimum Tax) San Joaquin Hills Transportation Corridor Agency, Orange County, California, Toll Road Revenue No Opt. Call Baa1 Refunding Bonds, Series 1997A, 0.000%, 1/15/31 – NPFG Insured San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment 8/14 at 100.00 A2 Project, Series 2004A, 5.250%, 8/01/19 – NPFG Insured San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment 8/17 at 100.00 A2 Project, Series 2006C, 4.250%, 8/01/30 – NPFG Insured San Mateo County Community College District, California, General Obligation Bonds, Series No Opt. Call Aaa 2006B, 0.000%, 9/01/21 – NPFG Insured University of California, General Revenue Bonds, Series 2005G, 4.750%, 5/15/31 – NPFG Insured 5/13 at 101.00 Aa1 Ventura County Community College District, California, General Obligation Bonds, Series 2005B, 8/15 at 100.00 AA 5.000%, 8/01/28 – NPFG Insured Total California Colorado – 7.5% (4.9% of Total Investments) Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, 4/18 at 100.00 AA+ Series 2006C-1, Trust 1090, 14.848%, 10/01/41 – AGM Insured (IF) Denver City and County, Colorado, Airport System Revenue Refunding Bonds, Series 2002E, 11/12 at 100.00 A+ 5.500%, 11/15/18 – FGIC Insured (Alternative Minimum Tax) E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 2000B, 0.000%, 9/01/30 – No Opt. Call Baa1 NPFG Insured Garfield, Eagle and Pitkin Counties School District RE-1, Roaring Fork, Colorado, General 12/14 at 100.00 AA+ Obligation Bonds, Series 2005A, 5.000%, 12/15/24 – AGM Insured Jefferson County School District R1, Colorado, General Obligation Bonds, Series 2004, 5.000%, 12/14 at 100.00 AA+(4) 12/15/24 (Pre-refunded 12/15/14) – AGM Insured (UB) Teller County School District RE-2, Woodland Park, Colorado, General Obligation Bonds, Series 12/14 at 100.00 Aa2 2004, 5.000%, 12/01/22 – NPFG Insured University of Colorado, Enterprise System Revenue Bonds, Series 2002A, 5.000%, 6/01/19 6/12 at 100.00 Aa2 (4) (Pre-refunded 6/01/12) – FGIC Insured University of Colorado, Enterprise System Revenue Bonds, Series 2005, 5.000%, 6/01/30 – 6/15 at 100.00 Aa2 FGIC Insured Total Colorado District of Columbia – 0.2% (0.1% of Total Investments) Washington Convention Center Authority, District of Columbia, Senior Lien Dedicated Tax Revenue 10/16 at 100.00 AA+ Bonds, Series 2007, Residuals 1606, 11.381%, 10/01/30 – AMBAC Insured (IF) Florida – 5.3% (3.5% of Total Investments) Florida Municipal Loan Council, Revenue Bonds, Series 2005A, 5.000%, 2/01/23 – NPFG Insured 2/15 at 100.00 A– JEA, Florida, Water and Sewerage System Revenue Bonds, Series 2004A, 5.000%, 10/01/19 – 10/13 at 100.00 Aa2 FGIC Insured Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2010B, 10/20 at 100.00 AA+ 5.000%, 10/01/35 – AGM Insured Reedy Creek Improvement District, Florida, Utility Revenue Bonds, Series 2003-1, 5.250%, 10/01/17 – 10/13 at 100.00 A1 NPFG Insured Tallahassee, Florida, Energy System Revenue Bonds, Series 2005, 5.000%, 10/01/28 – NPFG Insured 10/15 at 100.00 AA Total Florida Georgia – 2.0% (1.3% of Total Investments) Atlanta, Georgia, Airport General Revenue Bonds, Series 2004G, 5.000%, 1/01/25 – AGM Insured 1/15 at 100.00 AA+ Atlanta, Georgia, Airport General Revenue Refunding Bonds, Series 2010A, 5.000%, 1/01/40 – 1/20 at 100.00 AA+ AGM Insured Henry County Water and Sewerage Authority, Georgia, Revenue Bonds, Series 2005, 5.250%, No Opt. Call AA+ 2/01/27 – BHAC Insured Total Georgia Hawaii – 0.9% (0.6% of Total Investments) Hawaii Department of Budget and Finance, Special Purpose Revenue Bonds, Hawaiian Electric 7/11 at 100.00 Baa1 Company Inc., Series 1999D, 6.150%, 1/01/20 – AMBAC Insured (Alternative Minimum Tax) Illinois – 14.0% (9.1% of Total Investments) Bridgeview, Illinois, General Obligation Bonds, Series 2002, 5.000%, 12/01/22 – FGIC Insured 12/12 at 100.00 A– Chicago Board of Education, Illinois, General Obligation Lease Certificates, Series 1992A, No Opt. Call Aa2 6.250%, 1/01/15 – NPFG Insured Chicago, Illinois, Third Lien General Airport Revenue Bonds, O’Hare International Airport, 1/16 at 100.00 A1 Series 2005A, 5.250%, 1/01/24 – NPFG Insured Illinois Development Finance Authority, Local Government Program Revenue Bonds, Kane, Cook and No Opt. Call Aa3 DuPage Counties School District U46 – Elgin, Series 2002, 0.000%, 1/01/17 – AGM Insured Illinois Municipal Electric Agency, Power Supply System Revenue Bonds, Series 2007A, 5.000%, 2/17 at 100.00 A+ 2/01/35 – FGIC Insured Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion 6/12 at 101.00 AAA Project, Series 2002A, 5.250%, 6/15/42 – NPFG Insured Metropolitan Pier and Exposition Authority, Illinois, Revenue Refunding Bonds, McCormick Place No Opt. Call AA– Expansion Project, Series 1996A, 0.000%, 12/15/21 – NPFG Insured Total Illinois Indiana – 4.2% (2.7% of Total Investments) Indiana Municipal Power Agency, Power Supply Revenue Bonds, Series 2007A, 5.000%, 1/01/42 – 1/17 at 100.00 A+ NPFG Insured Indiana University, Parking Facility Revenue Bonds, Series 2004: 5.250%, 11/15/19 – AMBAC Insured 11/14 at 100.00 Aaa 5.250%, 11/15/20 – AMBAC Insured 11/14 at 100.00 Aaa 5.250%, 11/15/21 – AMBAC Insured 11/14 at 100.00 Aaa Indianapolis Local Public Improvement Bond Bank, Indiana, Series 1999E, 0.000%, 2/01/25 - No Opt. Call AA AMBAC Insured Metropolitan School District Steuben County K-5 Building Corporation, Indiana, First Mortgage 7/14 at 102.00 AA+ Bonds, Series 2003, 5.250%, 1/15/21 – AGM Insured Total Indiana Iowa – 1.3% (0.8% of Total Investments) Ames, Iowa, Hospital Revenue Refunding Bonds, Mary Greeley Medical Center, Series 2003, 6/13 at 100.00 N/R 5.000%, 6/15/17 – AMBAC Insured Kansas – 0.4% (0.2% of Total Investments) Neosho County Unified School District 413, Kansas, General Obligation Bonds, Series 2006, 9/14 at 100.00 Aa3 5.000%, 9/01/31 – AGM Insured Louisiana – 2.8% (1.8% of Total Investments) Louisiana Public Facilities Authority, Revenue Bonds, Baton Rouge General Hospital, Series 7/14 at 100.00 Baa1 2004, 5.250%, 7/01/24 – NPFG Insured Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006A, 4.750%, 5/01/39 – 5/16 at 100.00 AA+ AGM Insured (UB) Total Louisiana Maryland – 2.3% (1.5% of Total Investments) Maryland Economic Development Corporation, Student Housing Revenue Refunding Bonds, 6/16 at 100.00 Baa2 University of Maryland College Park Projects, Series 2006, 5.000%, 6/01/28 – CIFG Insured Maryland Transportation Authority, Airport Parking Revenue Bonds, Baltimore-Washington 3/12 at 101.00 A2 International Airport Passenger Facility, Series 2002B, 5.125%, 3/01/21 – AMBAC Insured (Alternative Minimum Tax) Total Maryland Massachusetts – 4.4% (2.9% of Total Investments) Massachusetts Department of Transportation, Metropolitan Highway System Revenue Bonds, 1/20 at 100.00 AA Commonwealth Contract Assistance Secured, Refunding Series 2010B, 5.000%, 1/01/35 Massachusetts Health and Education Facilities Authority, Revenue Bonds, Partners HealthCare 7/19 at 100.00 AA System, Tender Option Bond Trust 3627, 13.476%, 7/01/29 (IF) Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Series 2005A, 8/15 at 100.00 AA+ 5.000%, 8/15/23 – AGM Insured (UB) Massachusetts Water Resources Authority, General Revenue Bonds, Series 2007A, 4.500%, 2/17 at 100.00 AA+ 8/01/46 – AGM Insured (UB) (5) Springfield Water and Sewerage Commission, Massachusetts, General Revenue Bonds, Refunding No Opt. Call AA+ Series 2010B, 5.000%, 11/15/30 – AGC Insured Total Massachusetts Michigan – 1.4% (0.9% of Total Investments) Michigan Housing Development Authority, GNMA Collateralized Limited Obligation Multifamily 8/12 at 102.00 Aaa Housing Revenue Bonds, Cranbrook Apartments, Series 2001A, 5.500%, 2/20/43 (Alternative Minimum Tax) Minnesota – 0.5% (0.3% of Total Investments) Minnesota Housing Finance Agency, Rental Housing Bonds, Series 1995D, 5.950%, 2/01/18 – 2/11 at 100.00 AA+ NPFG Insured Minnesota State, General Obligation Bonds, Various Purpose, Refunding Series 2010D, 5.000%, No Opt. Call AAA 8/01/18 Total Minnesota Missouri – 0.8% (0.5% of Total Investments) Missouri Western State College, Auxiliary System Revenue Bonds, Series 2003, 5.000%, 10/01/21 – 10/13 at 100.00 A– NPFG Insured Nevada – 6.2% (4.0% of Total Investments) Clark County, Nevada, General Obligation Bank Bonds, Southern Nevada Water Authority Loan, 12/12 at 100.00 AA+ Series 2002, 5.000%, 6/01/32 – NPFG Insured Clark County, Nevada, General Obligation Bank Bonds, Southern Nevada Water Authority Loan, 12/12 at 100.00 AA+ (4) Series 2002, 5.000%, 6/01/32 (Pre-refunded 12/01/12) – NPFG Insured Clark County, Nevada, Passenger Facility Charge Revenue Bonds, Las Vegas-McCarran 1/20 at 100.00 AA+ International Airport, Series 2010A, 5.250%, 7/01/39 – AGM Insured Director of Nevada State Department of Business and Industry, Revenue Bonds, Las Vegas Monorail Project, First Tier, Series 2000: 0.000%, 1/01/28 – AMBAC Insured No Opt. Call D 5.375%, 1/01/40 – AMBAC Insured (6) 7/11 at 100.00 N/R Reno, Nevada, Senior Lien Sales and Room Tax Revenue Bonds, Reno Transportation Rail Access 6/12 at 100.00 N/R (4) Corridor Project, Series 2002, 5.250%, 6/01/41 (Pre-refunded 6/01/12) – AMBAC Insured Total Nevada New Jersey – 2.5% (1.6% of Total Investments) New Jersey Economic Development Authority, Revenue Bonds, Motor Vehicle Surcharge, Series 2004A: 5.000%, 7/01/22 – NPFG Insured 7/14 at 100.00 A 5.000%, 7/01/23 – NPFG Insured 7/14 at 100.00 A New Jersey Turnpike Authority, Revenue Bonds, Refunding Series 2005D-1, 5.250%, 1/01/26 – No Opt. Call AA+ AGM Insured Total New Jersey New Mexico – 1.1% (0.7% of Total Investments) Rio Rancho, New Mexico, Water and Wastewater Revenue Bonds, Refunding Series 2009, 5.000%, 5/19 at 100.00 AA+ 5/15/21 – AGM Insured New York – 7.0% (4.6% of Total Investments) Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, Montefiore 2/15 at 100.00 BBB Hospital, Series 2004, 5.000%, 8/01/23 – FGIC Insured Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 4.500%, 2/17 at 100.00 A 2/15/47 – NPFG Insured Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006A, 6/16 at 100.00 A– 5.000%, 12/01/25 – FGIC Insured Metropolitan Transportation Authority, New York, Transportation Revenue Refunding Bonds, 11/12 at 100.00 AAA Series 2002F, 5.250%, 11/15/27 (Pre-refunded 11/15/12) – NPFG Insured Total New York North Carolina – 3.0% (1.9% of Total Investments) Charlotte, North Carolina, Water and Sewer System Refunding Bonds, Tender Option Bond Trust 7/20 at 100.00 AAA 2009-43W, 13.245%, 7/01/38 (IF) North Carolina Medical Care Commission, FHA-Insured Mortgage Revenue Bonds, Betsy Johnson 10/13 at 100.00 AA+ Regional Hospital Project, Series 2003, 5.125%, 10/01/32 – AGM Insured Raleigh Durham Airport Authority, North Carolina, Airport Revenue Bonds, Series 2005A, 5.000%, 5/15 at 100.00 Aa3 5/01/22 – AMBAC Insured Total North Carolina Ohio – 1.4% (0.9% of Total Investments) Hamilton County, Ohio, Sales Tax Revenue Bonds, Subordinate Lien, Series 2006, 4.250%, 12/16 at 100.00 A+ 12/01/32 – AMBAC Insured (UB) Oklahoma – 1.5% (1.0% of Total Investments) Oklahoma Capitol Improvement Authority, State Facilities Revenue Bonds, Series 2005F, 5.000%, 7/15 at 100.00 AA 7/01/24 – AMBAC Insured Oklahoma Housing Finance Agency, GNMA Collateralized Single Family Mortgage Revenue Bonds, No Opt. Call AAA Series 1987A, 7.997%, 8/01/18 (Alternative Minimum Tax) Total Oklahoma Oregon – 4.3% (2.8% of Total Investments) Oregon Health Sciences University, Revenue Bonds, Series 2002A: 5.000%, 7/01/26 – NPFG Insured 1/13 at 100.00 A1 5.000%, 7/01/32 – NPFG Insured 1/13 at 100.00 A1 Total Oregon Pennsylvania – 6.9% (4.5% of Total Investments) Allegheny County Sanitary Authority, Pennsylvania, Sewerage Revenue Bonds, Series 2005A, 12/15 at 100.00 A1 5.000%, 12/01/23 – NPFG Insured Chester County Health and Educational Facilities Authority, Pennsylvania, Health System 5/20 at 100.00 AA Revenue Bonds, Jefferson Health System, Series 2010A, 5.000%, 5/15/40 Commonwealth Financing Authority, Pennsylvania, State Appropriation Lease Bonds, Series 2006A, 6/16 at 100.00 AA+ 5.000%, 6/01/26 – AGM Insured (UB) Delaware River Port Authority, New Jersey and Pennsylvania, Revenue Bonds, Series 2010E, 1/20 at 100.00 AA+ 5.000%, 1/01/40 – AGM Insured Pennsylvania Public School Building Authority, Lease Revenue Bonds, School District of 12/16 at 100.00 N/R Philadelphia, Series 2006B, 4.500%, 6/01/32 – AGM Insured (UB) Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Series 2006A, 5.000%, 12/01/26 – 6/16 at 100.00 Aa3 AMBAC Insured Pittsburgh and Allegheny County Sports and Exhibition Authority, Pennsylvania, Sales Tax 8/20 at 100.00 AA+ Revenue Bonds, Refunding Series 2010, 5.000%, 2/01/31 – AGM Insured Total Pennsylvania Puerto Rico – 2.8% (1.8% of Total Investments) Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2005RR, 5.000%, 7/01/22 – 7/15 at 100.00 A3 FGIC Insured Puerto Rico Municipal Finance Agency, Series 2005C, 5.250%, 8/01/21 – CIFG Insured No Opt. Call A3 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/20 at 100.00 AA+ 2010C, 5.125%, 8/01/42 – AGM Insured Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A, 0.000%, No Opt. Call Aa2 8/01/42 – NPFG Insured Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2003AA, No Opt. Call A2 5.500%, 7/01/17 – NPFG Insured Total Puerto Rico Tennessee – 2.0% (1.3% of Total Investments) Blount County Public Building Authority, Tennessee, Local Government Improvement Loans, Oak 6/15 at 100.00 Aa2 Ridge General Obligation, 2005 Series B9A, Variable Rate Demand Obligations, 5.000%, 6/01/24 – AMBAC Insured Memphis, Tennessee, Sanitary Sewerage System Revenue Bonds, Series 2004, 5.000%, 10/01/22 – 10/14 at 100.00 AA+ AGM Insured Total Tennessee Texas – 13.4% (8.7% of Total Investments) Bexar County, Texas, Venue Project Revenue Bonds, Refunding Series 2010, 5.500%, 8/15/49 – 8/19 at 100.00 AA+ AGM Insured Dallas-Ft. Worth International Airport, Texas, Joint Revenue Refunding and Improvement Bonds, 4/11 at 100.00 A+ Series 2001A, 5.500%, 11/01/35 – NPFG Insured (Alternative Minimum Tax) Harris County, Texas, Subordinate Lien Unlimited Tax Toll Road Revenue Bonds, Tender Options No Opt. Call AAA Bond Trust 3028, 13.752%, 8/15/28 – AGM Insured (IF) North Harris County Regional Water Authority, Texas, Senior Water Revenue Bonds, Series 2003: 5.250%, 12/15/20 – FGIC Insured 12/13 at 100.00 A+ 5.250%, 12/15/21 – FGIC Insured 12/13 at 100.00 A+ San Antonio, Texas, Airport System Improvement Revenue Bonds, Series 2001, 5.375%, 7/01/16 7/11 at 101.00 A+ (4) (Pre-refunded 7/01/11) – FGIC Insured (Alternative Minimum Tax) Total Texas Utah – 2.1% (1.4% of Total Investments) Central Weber Sewer Improvement District, Utah, Sewer Revenue Bonds, Refunding Series 2010A, 3/20 at 100.00 AA+ 5.000%, 3/01/33 – AGC Insured Vermont – 1.8% (1.2% of Total Investments) University of Vermont and State Agricultural College, Revenue Bonds, Refunding Series 2007, 10/17 at 100.00 AA+ 5.000%, 10/01/43 – AGM Insured Virginia – 0.1% (0.1% of Total Investments) Roanoke Industrial Development Authority, Virginia, Hospital Revenue Bonds, Carillion Health 7/20 at 100.00 AA+ System Obligated Group, Series 2005B, 5.000%, 7/01/38 – AGM Insured Washington – 16.4% (10.7% of Total Investments) Chelan County Public Utility District 1, Washington, Hydro Consolidated System Revenue Bonds, 7/11 at 101.00 AA Series 2001B, 5.600%, 1/01/36 – NPFG Insured (Alternative Minimum Tax) (UB) King County School District 405, Bellevue, Washington, General Obligation Bonds, Series 2002: 5.000%, 12/01/19 (Pre-refunded 12/01/12) – FGIC Insured 12/12 at 100.00 Aaa 5.000%, 12/01/20 (Pre-refunded 12/01/12) – FGIC Insured 12/12 at 100.00 Aaa Pierce County School District 343, Dieringer, Washington, General Obligation Refunding Bonds, Series 2003: 5.250%, 12/01/18 (Pre-refunded 6/01/13) – FGIC Insured 6/13 at 100.00 Aa1 (4) 5.250%, 12/01/19 (Pre-refunded 6/01/13) – FGIC Insured 6/13 at 100.00 Aa1 (4) Port of Seattle, Washington, Revenue Bonds, Series 2001B, 5.625%, 4/01/17 – FGIC Insured 10/11 at 100.00 Aa2 (Alternative Minimum Tax) Port of Seattle, Washington, Special Facility Revenue Bonds, Terminal 18, Series 1999C, 3/11 at 100.00 Baa1 6.000%, 9/01/29 – NPFG Insured (Alternative Minimum Tax) Tacoma, Washington, General Obligation Bonds, Series 2002, 5.000%, 12/01/18 (Pre-refunded 12/12 at 100.00 AA (4) 12/01/12) – FGIC Insured University of Washington, General Revenue Bonds, Tender Option Bond Tust 3005, 17.365%, 6/17 at 100.00 Aaa 6/01/31 – AMBAC Insured (IF) Total Washington $ 461,185 Total Long-Term Investments (cost $411,593,035) – 152.9% Short-Term Investments – 1.1% (0.7% of Total Investments) Florida – 0.7% (0.4% of Total Investments) $ 1,760 Pinellas County, Florida, Sewer Revenue Bonds, Variable Rate Demand Obligations, Tender Option No Opt. Call AA Bond Trust 2917Z, 0.340%, 10/01/32 (7) Pennsylvania – 0.4% (0.3% of Total Investments) State Public School Building Authority, Pennsylvania, Lease Revenue Bonds, Philadelphia School No Opt. Call A-1+ District, Variable Rate Demand Obligations, Tender Option Trust 371, 0.290%, 6/01/11 (7) $ 2,885 Total Short-Term Investments (cost $2,885,000) Total Investments (cost $414,478,035) – 154.0% Floating Rate Obligations – (8.5)% Variable Rate Demand Preferred Shares, at Liquidation Value – (49.7)% (8) Other Assets Less Liabilities – 4.2% Net Assets Applicable to Common Shares – 100% $ 263,217,731 Fair Value Measurements In determining the fair value of the Fund’s investments, various inputs are used. These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of January 31, 2011: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $
